Citation Nr: 0512208	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-34 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service-connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for spastic twitches as a result of herbicide 
exposure. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel



INTRODUCTION

The veteran had active duty service from September 1966 to 
September 1968, including service in Vietnam.  The veteran 
was awarded the Combat Infantryman Badge.   
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2003, a 
statement of the case was issued in September 2003, and a 
substantive appeal was received in October 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran testified before a hearing at the RO in March 
2004.


FINDINGS OF FACT

1.  A February 1991 Board decision denied entitlement to 
service connection for PTSD; the veteran was advised of this 
decision by letter dated June 25, 1991, and he did not 
appeal.  
  
2.  A March 1994 rating decision denied entitlement to 
service connection for spastic twitches as a result of 
herbicide exposure; although the veteran initiated an appeal 
with a timely notice of disagreement, he did not complete the 
appeal by filing a timely substantive appeal.  

3.  In October 2001, the veteran requested that his claims of 
service connection for PTSD and spastic twitches as a result 
of herbicide exposure be reopened. 

4.  Evidence received since the February 1991 Board decision 
does not related to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  

5.  Evidence received since the March 1994 rating decision is 
cumulative of the evidence of record at the time of the March 
1994 denial of the veteran's claim of service connection for 
spastic twitches as a result of herbicide exposure and does 
not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The February 1991 Board decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. §§ 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2004).  
  
2.  Evidence received since the February 1991 Board decision 
in connection with the PTSD claim is not new and material, 
and the veteran's claim of service connection for PTSD, has 
not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).  

3.  The March 1994 rating decision which denied service 
connection for spastic twitches as a result of herbicide 
exposure is final.  38 U.S.C.A. § 7105(c) (West 2002).   

4.  Evidence received since the March 1994 rating decision in 
connection with the spastic twitches as a result of herbicide 
exposure claim is not new and material, and the veteran's 
claim of service connection for schizophrenic reaction, has 
not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the December 
2001 and December 2003 RO letters, the October 2002 rating 
decision, and the September 2003 statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the December 2001 and December 2003 
letters, the appellant was advised of the types of evidence 
VA would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the December 2001 and December 2003 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in December 2001, prior to the RO's decision to 
deny the claim in October 2002 as anticipated by the recent 
court holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records, and VA examinations.  The Board notes that 
the veteran has not been provided a VA examination and 
etiology opinion with regard to his herbicide exposure claim.  
However, for reasons hereinafter explained, the veteran's 
claim has not been reopened and there is therefore no duty to 
provide a VA examination and/or medical opinion.  Therefore, 
a VA examination and opinion are not required.  38 C.F.R. 
§ 3.159(c)(4)(iii).  Additionally, no other pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under these circumstances of this 
particular case, no further action is necessary to assist the 
appellant with the claims.

Criteria and Analysis

A claim by the veteran for service connection to PTSD was 
denied by a Board decision in February 1991.  The veteran 
received notice of that decision by letter dated June 25, 
1991, and he did not appeal.  That decision therefore became 
final.  38 U.S.C.A. § 7105(c).  A claim by the veteran for 
service connection for spastic twitches as a result of 
herbicide exposure was denied by a March 1994 rating 
decision.  The veteran was advised of that determination and 
furnished notice of appellate rights and procedures and 
submitted a timely notice of disagreement, but he did not 
provide a substantive appeal to perfect the claim.  
Therefore, the March 1994 rating decision also became final.  
38 U.S.C.A. § 7105(c).  However, applicable law provides that 
claims which are the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

In October 2001, the appellant requested that these claims be 
reopened.  For claims received on or after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2003).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

It appears from the record that in the October 2002 rating 
decision the RO found that new and material evidence had been 
received to reopen both claims because the RO conducted a 
review on the underlying service connection claims.  
Nevertheless, regardless of the RO's determination under the 
new and material evidence analysis, the Board is not bound by 
that determination and must nevertheless consider whether new 
and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The veteran's service connection claim for PTSD was denied by 
the Board in February 1991 on the basis that there was no 
evidence of a diagnosis of PTSD, which is required to obtain 
service connection for the disability.  Since the February 
1991 Board decision, the veteran has provided an October 2001 
stressor affidavit describing the events which he believed 
caused his PTSD.  Additionally, two VA mental health 
examinations have been made part of the record.  The August 
2002 VA examiner noted some symptoms like PTSD but made no 
diagnosis of PTSD.  The August 2002 examiner did diagnose 
paranoid schizophrenia.  The March 2004 VA examiner 
specifically found that the veteran was "not seen as 
suffering from PTSD" and again diagnosed the veteran with 
paranoid schizophrenia.      

This evidence is new, as it is evidence that was not 
submitted previously.  However, in the February 1991 decision 
the Board acknowledged that the veteran served in combat and 
likely was exposed to stressors.  The Board was also aware of 
the veteran's psychiatric disability and symptoms.  Yet, the 
Board denied the claim as the veteran was not diagnosed with 
PTSD.  The new evidence does not suggest that there is now a 
diagnosis of PTSD.  To the contrary, it appears that the 
newly received evidence shows that the veteran does not meet 
the criteria for a medical diagnosis of PTSD.  Consequently, 
the evidence does not raise a reasonable possibility of 
substantiating the claim.  Evidence that is unfavorable to 
the appellant's case and which supports the previous denial 
cannot trigger a reopening of the claim.  See Villalobos v. 
Principi, 3 Vet. App. 450, 452 (1992).  As the evidence is 
not new and material under law, the claim for service 
connection for PTSD is not reopened. 

The veteran's claim for service connection for spastic 
twitches as a result of herbicide exposure was denied by the 
March 1994 rating decision on the basis that the veteran's 
condition was not a presumptive disease under Agent Orange 
Act of 1991 nor was there any evidence of a relationship 
between the veteran's condition and service.  Since the March 
1994 decision the only evidence that the veteran has provided 
is his contention that his disability must be related to his 
herbicide exposure because he was granted a settlement from 
some chemical companies, that he was in Vietnam on active 
service, and that his disability began in June 1978.  The RO 
was aware of the veteran's service in Vietnam, his current 
disability, and his contentions of a relationship to service 
prior to the March 1994 decision.  Consequently, the 
veteran's contentions are neither new nor material.  The 
Board notes that there have been changes to the list of 
presumptive diseases entitling the veteran to service 
connection for herbicide exposure.  See 38 C.F.R. § 3.309(e).  
However, the changes since March 1994 do not involve the kind 
of disability the veteran currently has.  Since there has 
been no new and material evidence submitted, the veteran's 
claim for service connection for spastic twitches as a result 
of herbicide exposure is not reopened.         


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


